                    Case 2:19-cv-01731-APG-BNW Document 45
                                                        43 Filed 02/09/21
                                                                 02/05/21 Page 1 of 2



               1    DEVERIE J. CHRISTENSEN, ESQ.
                    Nevada Bar No. 6596
               2    JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
               3    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               4    Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
               5    Facsimile: (702) 921-2461
                    Email: deverie.christensen@jacksonlewis.com
               6
                    Email: joshua.sliker@jacksonlewis.com
               7
                    Attorneys for Defendant
               8    Ramparts, LLC

               9                                  UNITED STATES DISTRICT COURT

              10                                          DISTRICT OF NEVADA

              11    BRYANT LECHUGA,                                         Case No. 2:19-cv-01731-APG-BNW

              12                    Plaintiff,                              STIPULATED:

              13             vs.                                               (1) NOTICE OF SETTLEMENT;
              14    RAMPARTS, LLC, a Nevada Limited Liability
                    Company; DOES I-X; and ROE Business                        (2) REQUEST FOR STAY; and
              15    Entities I-X,
                                                                               (3) REQUEST FOR STATUS
              16                    Defendants.                                    CHECK

              17
                            Plaintiff Bryant Lechuga and Defendant Ramparts, LLC, by and through their respective
              18
                    counsel, hereby file this Stipulated Notice of Settlement and Request for Stay and Status Check.
              19
                    The parties have reached a resolution of this matter and are working to finalize the language of the
              20
                    settlement agreement. In addition, the agreement reached by the parties requires the cooperation of
              21
                    a third-party labor union which is expected to take several weeks to resolve. As such, the parties
              22
                    respectfully request that the Court set a status check for thirty (30) days from the date of this filing,
              23
                    or as soon thereafter as is practicable. The status check can be vacated if the Stipulation and Order
              24
                    for Dismissal with Prejudice is entered by the Court as an order in advance thereof.
              25
                    ///
              26
                    ///
              27
                    ///
              28
JACKSON LEWIS P.C
   LAS VEGAS                                                            1
                    Case 2:19-cv-01731-APG-BNW Document 45
                                                        43 Filed 02/09/21
                                                                 02/05/21 Page 2 of 2



                1           The parties also request that the Court stay all pending deadlines set forth in the operative

                2   Scheduling Order (ECF No. 41) including, but not limited to, the deadline to file dispositive motions

                3   and joint pretrial order during the 30-day status check period. The parties wish to avoid incurring

                4   additional fees and costs complying with the pending deadlines while the parties prepare the

                5   necessary settlement documents and dismissal.

                6          Dated this 5th day of February, 2021.

                7     KEMP & KEMP                                         JACKSON LEWIS P.C.
                8     /s/ James P. Kemp                                   /s/ Joshua A. Sliker
                      James P. Kemp, Bar #6375                            Joshua A. Sliker, Bar #12493
                9     7435 West Azure Drive, Suite 110                    300 S. Fourth Street, Suite 900
                      Las Vegas, Nevada 89130                             Las Vegas, Nevada 89101
              10
                      Attorneys for Plaintiff                             Attorneys for Defendant
              11

              12                                                   ORDER
              13          Based on the parties' notice    of settlement,
                                                    IT IS SO      IT IS SOITORDERED.
                                                              ORDERED         IS ORDERED that by March 8, 2021,
                    the parties must file either dismissal paperwork or a joint status report indicating the
              14                                              4:52 pm, February
                                                    DATED: ORDERED
                    status of settlement. IT IS FURTHER                           08,pending
                                                                            that all  2021 deadlines in the
                    operative scheduling order are STAYED until March 8, 2021.
              15                                                  U.S. District Judge/Magistrate
                                                                        IT IS SO  ORDERED Judge
              16
                                                             Dated:DATED:
                                                    BRENDA WEKSLER         10:43 am, February 09, 2021
                                                                    ________________________
              17                                    UNITED STATES MAGISTRATE JUDGE

              18

              19                                                          BRENDA WEKSLER
                                                                          UNITED STATES MAGISTRATE JUDGE
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                          2
